OPINION — AG — ** SALES TAX — USE TAX — OUT OF STATE — VENDORS ** (1) IMPOSITION OF THE SALES TAX UPON OUT OF STATE SELLERS AS DEFINED IN SECTION 2 OF HOUSE BILL NO. 2026 (1986) TO BE CODIFIED AS 68 Ohio St. 1354.2 [68-1354.2] IS CONSTITUTIONAL AS APPLIED TO THE OUT OF STATE SELLERS WHO ADVERTISE IN THE MEDIA IN THE STATE OF OKLAHOMA (SECTION 2A) AND WHO TRANSFER POSSESSION OF TANGIBLE PERSONAL PROPERTY WITHIN THIS STATE (SECTION 2B). (2) IMPOSITION OF THE USE TAX CONTAINED IN SECTION 3(A) OF HOUSE BILL NO. 2026, TO BE CODIFIED AS 68 Ohio St. 1354.3 [68-1354.3] IS CONSTITUTIONAL UNDER THE COMMERCE CLAUSE OF THE UNITED STATES CONSTITUTION INSOFAR AS THE ENTITY SOUGHT TO BE TAXED HAS CONTACTS WITH THE STATE OF OKLAHOMA OTHER THAN SIMPLY USE OF A COMMON CARRIER OR THE UNITED STATES MAIL. (BILL CONTAINS: ALL SALES OF TANGIBLE PERSONAL PROPERTY AND ALL STORAGE, USE OR OTHER CONSUMPTION OF TANGIBLE PERSONAL PROPERTY OCCURRING WITHIN THIS STATE THROUGH THE CONTINUOUS REGULAR OR SYSTEMATIC SOLICITATION IN THE OKLAHOMA CONSUMER MARKET BY OUT OF STATE VENDORS THROUGH MAIL ORDER AND CATALOG PUBLICATIONS) CITE: 68 Ohio St. 1350 [68-1350], 68 Ohio St. 1401 [68-1401], 68 Ohio St. 1402 [68-1402], 68 Ohio St. 1354.1 [68-1354.1], 68 Ohio St. 1354.2 [68-1354.2], 68 Ohio St. 1354.3 [68-1354.3], 68 Ohio St. 1363 [68-1363], 68 Ohio St. 6003 [68-6003] (DUE PROCESS, OKLAHOMA TAX COMMISSION, INTERSTATE) (DAMAN H. CANTRELL)